The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 April 2, 2020

                                2020COA59

No. 19CA0124, Huffman v. City and County of Denver — Public
Records — Criminal Justice Record Sealing — Municipal
Convictions

     A division of the court of appeals interprets section 24-72-

708(1)(a)(II), C.R.S. 2018, and holds that the statute does not

preclude the sealing of all municipal convictions involving domestic

violence. Instead, the division concludes that the domestic violence

prohibition applies only to petitioning defendants who have

committed a new offense after the conviction they seek to seal.

Accordingly, the order is reversed, and the case is remanded for

further proceedings.
COLORADO COURT OF APPEALS                                      2020COA59


Court of Appeals No. 19CA0124
City and County of Denver District Court No. 18CV33472
Honorable Michael A. Martinez, Judge


Timothy Roy Huffman,

Petitioner-Appellant,

v.

City and County of Denver, Colorado,

Respondent-Appellee.


                        ORDER REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division VI
                          Opinion by JUDGE FREYRE
                        Richman and Grove, JJ., concur

                           Announced April 2, 2020


The Law Offices of Joshua Johnson, LLC, Joshua Johnson, Denver, Colorado,
for Petitioner-Appellant

Kristin M. Bronson, City Attorney, Andrew Saliman, Assistant City Attorney,
Marley Bordovsky, Assistant City Attorney, Denver, Colorado, for Respondent-
Appellee
¶1    In this record sealing case, we are asked to interpret, for the

 first time, a provision of the municipal conviction record sealing

 statute, section 24-72-708(1)(a)(II), C.R.S. 2018, that the General

 Assembly added in 2017. Prior to this amendment, the statute

 permitted a defendant to request sealing of a municipal conviction

 if, among other requirements, at least three years had passed since

 the conviction’s disposition or the defendant’s release from

 supervision (whichever was later), and if the defendant had not

 been charged with or convicted of a new felony, misdemeanor, or

 misdemeanor traffic offenses since the conviction’s disposition or

 the defendant’s release from supervision (no new offenses

 requirement).1 § 24-72-708(1)(a)(I).

¶2    The provision at issue, section 24-72-708(1)(a)(II), reflects an

 exception to the “no new offenses” requirement. It allows a

 defendant who has committed a new offense to petition for sealing

 of a municipal conviction, but only if (1) the municipal conviction to



 1 The statute also prohibits the sealing, under any circumstances,
 of municipal convictions for misdemeanor traffic offenses committed
 either by the holder of a commercial learner’s permit or a
 commercial driver’s license, or by the operator of a commercial
 motor vehicle. § 24-72-708(1)(a)(I)(C), C.R.S. 2018.

                                   1
be sealed did not involve domestic violence and (2) the new offense

did not involve domestic violence and is not a felony. The question

we must answer is whether the General Assembly, when it

expanded the reach of the municipal sealing statute, intended to

preclude the sealing of all municipal convictions involving domestic

violence when it added this subsection, as argued by the City and

County of Denver (City) and found by the district court, or whether

this domestic violence prohibition applies only to petitioning

defendants who have committed a new offense after the disposition

of the municipal conviction they seek to have sealed.2 Petitioner,

Timothy Roy Huffman makes the latter argument and appeals the

district court’s order denying his petition to seal his municipal

assault conviction. For the reasons described below, we agree with

Mr. Huffman. Accordingly, we reverse the district court’s order and

remand the case for a hearing on Mr. Huffman’s petition under

section 24-72-708(2)(b).




2This provision also includes an unlawful sexual conduct and child
abuse limitation not at issue.

                                   2
                           I.    Background

¶3    In 2007, Mr. Huffman pleaded guilty to a single count of

 municipal assault where the underlying facts involved domestic

 violence. The court sentenced Mr. Huffman to one year of

 supervised probation, which he successfully completed in 2008. He

 has incurred no additional charges or convictions since his release

 from supervision.

¶4    In September 2018, and for reasons related to his

 employment, Mr. Huffman petitioned the district court to seal his

 municipal conviction under section 24-72-708. The City objected

 and argued that subsection (1)(a)(II) categorically bars the district

 court from sealing municipal convictions involving domestic

 violence. It reasoned that because Mr. Huffman was convicted of a

 municipal assault involving domestic violence, he is ineligible to

 have the conviction sealed.

¶5    The district court agreed with the City’s interpretation of the

 statute, found Mr. Huffman’s municipal conviction ineligible for

 sealing, and denied the petition.




                                     3
         II.   Sealing of Municipal Conviction Records Under
                            Section 24-72-708

¶6    Mr. Huffman contends that the district court misinterpreted

 section 24-72-708(1)(a)(II) by applying its domestic violence

 prohibition to all municipal convictions. He argues that the

 statute’s plain language only applies this prohibition to defendants

 who have committed a new offense and whose convictions would

 not otherwise qualify for sealing under section 24-72-708(1)(a)(I).

 We agree.

               A.   Standard of Review and Relevant Law

¶7    We review the district court’s interpretation of section 24-72-

 708 de novo. See Sperry v. Field, 205 P.3d 365, 367 (Colo. 2009)

 (noting “[s]tatutory interpretation is a question of law subject to de

 novo review”). In doing so, we apply basic principles of statutory

 construction.

¶8    We begin with the plain language of the statute, and if the

 statute is clear and unambiguous on its face, we need not look any

 further. Id. We read words and phrases in context and construe

 them “according to grammar and common usage.” Jefferson Cty.

 Bd. of Equalization v. Gerganoff, 241 P.3d 932, 935 (Colo. 2010); see



                                    4
  also § 2-4-101, C.R.S. 2019. “We apply the plain meaning of the

  statutory language, give consistent effect to all parts of a statute,

  and construe each provision in harmony with the overall statutory

  design.” Associated Gov’ts of Nw. Colo. v. Colo. Pub. Utils. Comm’n,

  2012 CO 28, ¶ 11. We avoid interpretations that “defeat the

  obvious intent of the legislature,” Klinger v. Adams Cty. Sch. Dist.

  No. 50, 130 P.3d 1027, 1031 (Colo. 2006), as well as interpretations

  that lead to illogical or absurd results, Frazier v. People, 90 P.3d

  807, 811 (Colo. 2004).

¶9     Only when a statute is ambiguous may we look beyond its

  plain language to other sources of legislative intent. Associated

  Gov’ts of Nw. Colo., ¶ 11. A statute is ambiguous if it is reasonably

  susceptible of multiple interpretations. Hunsaker v. People, 2015

  CO 46, ¶ 11. “The plainness or ambiguity of statutory language is

  determined by reference to the language itself, the specific context

  in which that language is used, and the broader context of the

  statute as a whole.” People v. Yoder, 2016 COA 50, ¶ 17 (citation

  omitted).

¶ 10   Section 24-72-708 authorizes a district court to seal a

  defendant’s municipal criminal conviction records.


                                     5
            (1) Sealing of convictions records. (a)(I) A
            defendant may petition the district court of the
            district in which any conviction records
            pertaining to the defendant for a petty offense
            or municipal violation are located for the
            sealing of the conviction records, except basic
            identifying information, if:

            (A) The petition is filed three or more years
            after the date of the final disposition of all
            criminal proceedings against the defendant or
            the release of the defendant from supervision
            concerning a criminal conviction, whichever is
            later; and

            (B) The defendant has not been charged or
            convicted for a felony, misdemeanor, or
            misdemeanor traffic offense in the three or
            more years since the date of the final
            disposition of all criminal proceedings against
            him or her or the date of the defendant’s
            release from supervision, whichever is later;
            and

            (C) The conviction records to be sealed are not
            for a misdemeanor traffic offense committed
            either by a holder of a commercial learner’s
            permit or a commercial driver’s license, . . . or
            by the operator of a commercial motor vehicle.

  § 24-72-708(1)(a)(I). We refer to the second requirement for sealing

  explained in subsection (1)(a)(I)(B) as the “no new offense”

  requirement.

¶ 11   The 2017 amendment, which added subsection (1)(a)(II), sets

  forth additional sealing requirements and provides, in relevant part,


                                    6
(II) Notwithstanding the provisions of
subsection (1)(a)(I)(B) of this section, a
defendant may petition the district court of the
district in which any conviction records
pertaining to the defendant for a municipal
violation, except a municipal assault or battery
offense in which the underlying factual basis
involves domestic violence, as defined in
section 18-6-800.3(1), or any other municipal
violation in which the underlying factual basis
involves domestic violence, as defined in
section 18-6-800.3(1), or petty offense are
located for the sealing of the conviction
records, except basic identification
information, if:

(A) The defendant was convicted of a single
offense that was not a felony and did not
involve domestic violence as defined in section
18-6-800.3(1) . . . ;

....

(B) That offense occurred within three years of
the date of the final disposition of all criminal
proceedings against him or her related to the
conviction that the defendant is seeking to
have sealed or within three years of the date of
defendant’s release from supervision related to
the conviction that the defendant is seeking to
have sealed; whichever is later; and

(C) The defendant has not been convicted for a
felony, misdemeanor, or misdemeanor traffic
offense in the ten or more years since the date
of the final disposition of all criminal
proceedings against him or her for the
subsequent criminal case or in the ten or more
years since the date of the defendant’s release


                        7
             from supervision for the subsequent case,
             whichever is later.

  § 24-72-708(1)(a)(II).

                           B.   Statutory Analysis

¶ 12   We begin our analysis with a brief overview of the sealing

  statute’s history. See Carrera v. People, 2019 CO 83, ¶ 24 (noting

  that a “statute’s history can ‘inform[] our understanding of

  legislative intent’”) (citation omitted). Initially, the Criminal Justice

  Act of 1977 permitted courts to seal all criminal records, including

  convictions, upon petition and hearing. People v. Bushu, 876 P.2d

  106, 108 (Colo. App. 1994) (citing Ch. 340, sec. 1, § 24-72-308,

  1977 Colo. Sess. Laws 1249). But, in 1988, the General Assembly

  repealed and re-enacted this statute. Id. (citing Ch. 190, sec. 3,

  § 24-72-308, 1988 Colo. Sess. Laws 979). In doing so, it

  substantially narrowed the class of persons eligible to have criminal

  records sealed to (1) persons investigated but not charged with a

  crime; (2) persons whose charges were completely dismissed; and

  (3) persons who were acquitted at trial. 1988 Colo. Sess. Laws at

  979-80. Thus, a person convicted of a criminal offense could no

  longer petition to seal criminal records. Bushu, 876 P.2d at 108.



                                      8
¶ 13   In 2008, the General Assembly enacted legislation permitting

  certain criminal convictions involving controlled substances to be

  sealed. See Ch. 393, sec. 2, § 24-72-308.5, 2008 Colo. Sess. Laws

  1938. In 2012, the General Assembly expanded sealing to include

  offenses committed by victims of human trafficking. Ch. 174, sec.

  7, § 24-72-308.7, 2012 Colo. Sess. Laws 623. In 2013, the General

  Assembly added a new provision to the sealing statute that set forth

  separate requirements and a separate procedure for sealing petty

  and municipal offenses. Ch. 289, sec. 10, § 24-72-308.9, 2013

  Colo. Sess. Laws 1544. And in 2014, the General Assembly

  expanded sealing to include offenses related to posting intimate

  photographs of a person on the internet, Ch. 283, sec. 3,

  § 24-72-709, 2014 Colo. Sess. Laws 1166.3

¶ 14   As originally enacted, the municipal conviction sealing statute

  required a petitioning defendant to satisfy the same three

  requirements now set forth in section 24-72-708(1)(a)(I)(A)-(C) to

  seal a municipal or petty offense conviction. 2013 Colo. Sess. Laws



  3 In 2014, the statutes pertaining to sealing of criminal records were
  recodified at sections 24-72-701 to -708. See Ch. 317, secs. 2-3,
  §§ 24-72-701 to -708, 2014 Colo. Sess. Laws 1377-94.

                                    9
  at 1544. Importantly, the original statute did not permit any

  defendant who had been charged with or convicted of a new offense

  to request sealing of a municipal conviction. That changed in 2017

  when the General Assembly added the provision at issue,

  subsection (1)(a)(II), to section 24-72-708. With this history in

  mind, we turn to the language of this provision.

¶ 15   We begin with the first phrase, “[n]otwithstanding the

  provisions of subsection (1)(a)(I)(B),” and conclude that it plainly

  concerns the “no new offense” sealing requirement in the first

  subsection. See § 24-72-708(1)(a)(I)(B). The word

  “notwithstanding” means “despite” or “in spite of.” Merriam-

  Webster Dictionary, https://perma.cc/EQR4-9MN9; see Black’s

  Law Dictionary 823 (11th ed. 2019) (defining “notwithstanding” as

  “[d]espite” or “in spite of”); see Zamarripa v. Q & T Food Stores, Inc.,

  929 P.2d 1332, 1339 n.9 (Colo. 1997) (noting that the terms

  “despite” and “notwithstanding” are often used interchangeably);

  see also Goodman v. Heritage Builders, Inc., 2017 CO 13, ¶ 11

  (“When used in a statute, ‘notwithstanding’ is intended ‘to exclude

  — not include — the operation of other statutes.’”) (citation

  omitted). Giving this phrase its ordinary meaning, we conclude that


                                     10
  it signals an upcoming exception to the “no new offense”

  requirement in subsection (1)(a)(I)(B). See Mendoza v. Pioneer Gen.

  Ins. Co., 2014 COA 29, ¶ 24 (where the statute does not define a

  term, courts may refer to dictionary definitions to determine the

  plain and ordinary meaning of the word); see also Roup v.

  Commercial Research, LLC, 2015 CO 38, ¶ 8 (courts prefer to apply

  a commonly accepted meaning over a strained or forced

  interpretation, and when a statute does not define a term, we

  assume that the General Assembly intended to give the term its

  usual and ordinary meaning).

¶ 16   Next, section 24-72-708(1)(a)(II) says that “a defendant may

  petition the district court of the district in which any conviction

  records pertaining to the defendant for a municipal violation, except

  a municipal assault or battery offense in which the underlying

  factual basis involves domestic violence . . ., are located for the

  sealing of the conviction records, . . . .” Because the domestic

  violence exception is set off by commas, we conclude that it relates

  to the words “municipal violation” that precede it. See Pena v.

  Indus. Claim Appeals Office, 117 P.3d 84, 87 (Colo. App. 2004), as

  modified on denial of reh’g (May 26, 2005) (a phrase set off from a


                                     11
  category by commas modifies one or more categories that precede

  it). Thus, this language begins the exception to the “no new

  offenses” requirement by first limiting its applicability to cases

  where the petitioning defendant’s underlying municipal conviction

  did not involve domestic violence.

¶ 17   Assuming a petitioning defendant’s municipal conviction

  satisfies this condition, then subsection (1)(a)(II)(A)-(C) sets forth

  additional requirements for sealing. As relevant here, (A) requires

  that a defendant be convicted of a single, nonfelony offense that did

  not involve domestic violence. The City argues that “single offense”

  refers to the underlying municipal conviction sought to be sealed

  because the word “subsequent” appears nowhere in this provision.

  We disagree because such a reading would be nonsensical. If the

  General Assembly meant “single offense” to be the underlying

  municipal offense, then there would be no need for the “not a

  felony” language that follows it, because a municipal offense can

  never be a felony. We may not read language out of a statute,

  People v. Coleman, 2018 COA 67, ¶ 51 (citing Turbyne v. People, 151

  P.3d 563, 567 (Colo. 2007)), nor may we interpret a statute in a way

  that would render any of its language superfluous or absurd, Am.


                                      12
  Family Mut. Ins. Co. v. Barriga, 2018 CO 42, ¶ 8. Hence, the “not a

  felony” phrase reveals that subsection (1)(a)(II)(A) pertains to the

  new offense, and not the underlying municipal conviction to be

  sealed.

¶ 18   This interpretation is bolstered by the language of section 24-

  72-708(1)(a)(II)(B), which begins, “[t]hat offense . . .,” which plainly

  refers back to the offense referenced in subsection (1)(a)(II)(A). It

  goes on to require that “[t]hat offense” have occurred “within three

  years of the date of the final disposition of all criminal proceedings

  against him or her related to the conviction that the defendant is

  seeking to have sealed . . . ,” id. (emphasis added), which confirms

  that “that offense” can only mean a new offense and not the

  underlying municipal conviction.

¶ 19   Finally, subsection (C) sets forth a time requirement not found

  in subsection (1)(a)(I). It requires that a petitioning defendant not

  be convicted of a felony, misdemeanor, or misdemeanor traffic

  offense within ten years of the disposition of all proceedings or

  release from supervision in the “subsequent criminal case.” § 24-

  72-708(1)(a)(I)(C). Thus, this provision requires a defendant who

  commits a new offense within three years of the municipal violation


                                     13
  to wait at least ten years from the disposition of that new offense to

  file a petition to seal the underlying municipal offense. And if

  another new offense is committed within that ten-year time period,

  then the defendant can never petition for sealing of the underlying

  municipal offense. That subsection (1)(a)(I) permits a defendant to

  petition for sealing three years after the completion of the municipal

  offense, in contrast to the ten years required by subsection

  (1)(a)(II)(C) further supports our conclusion that subsection (1)(a)(II)

  unambiguously provides an exception to the “no new offense”

  requirement of subsection (1)(a)(I)(B), and that it does not

  categorically bar the sealing of all municipal convictions that involve

  domestic violence. See Associated Gov’ts of Nw. Colo., ¶ 11 (Courts

  “give consistent effect to all parts of a statute, and construe each

  provision in harmony with the overall statutory design.”).

¶ 20   We are not persuaded that this statute is reasonably

  susceptible of any other interpretation.4 Subsection (1)(a)(II)

  specifically references the “no new offense” requirement in

  (1)(a)(I)(B) and provides a domestic violence prohibition that does


  4Both parties argue that the plain language supports their position
  and that we need not consider the statute’s legislative history.

                                     14
  not appear in subsection (1)(a)(I). When read together, this

  difference demonstrates that the General Assembly intended to

  expand sealing to municipal defendants who incurred new charges

  or convictions, but only in limited circumstances. See People v.

  Owens, 219 P.3d 379, 382 (Colo. App. 2009) (reading statutes in

  their entirety to discern meaning). As well, if, as Mr. Huffman

  argues, the General Assembly had intended to categorically prohibit

  the sealing of all municipal convictions involving domestic violence,

  then it could simply have added this category of offenses to

  subsection (1)(a)(I)(C), which lists the convictions and records not

  eligible for sealing. See Zamarripa, 929 P.2d at 1339 (legislative

  omissions must be viewed as intentional and must be given effect).

¶ 21   Based on the plain language and structure of section 24-72-

  708(1)(a)(II), we hold that subsection (1)(a)(II) applies only to

  petitioning defendants who have been charged with or convicted of

  a new offense following their original municipal conviction, and that

  it does not categorically bar the sealing of all municipal convictions

  involving domestic violence.




                                     15
                              C.     Application

¶ 22   The undisputed record shows that Mr. Huffman successfully

  completed probation on his municipal assault conviction in 2008

  and that he has not incurred any additional charges or convictions

  since that time. Because he has satisfied all of the criteria under

  subsection (1)(a)(I), he was eligible to file a petition to seal the

  municipal conviction in the district court as early as 2013 when the

  municipal conviction sealing statute first became effective. And

  because he has committed no new offenses, the “no new offense”

  prohibitions of subsection (1)(a)(II) do not apply to his case.

  Accordingly, we conclude that the district court erroneously found

  that Mr. Huffman is ineligible to have his municipal conviction

  sealed because it involved domestic violence.

                              III.   Conclusion

¶ 23   We reverse the district court’s order and remand the case for a

  hearing on the petition.

       JUDGE RICHMAN and JUDGE GROVE concur.




                                      16